Continuation of 12: Applicants argue that Zhou ‘605 uses a HIF-1α inhibitor salidroside or formononetin to inhibit expression of scleral HIF-1α to solve the problem of scleral hypoxia where the present invention aims to solve myopia caused by scleral hypoxia by increasing choroid blood flow. The technical solution is to not use IF-Iα inhibitor to inhibit the expression of scleral HIF-1α to solve scleral hypoxia. 
	This is not found persuasive because the claims do not distinguish over the art. 
	Applicants argue that as emphasized by Sun, formononetin is not a vasodilator, it is relaxant of constricted vessels. 
	In response, this is not fond persuasive because in the conclusion of the abstract the reference explicitly states that “formononetin causes vasodilation” and goes on to explain via two pathways this is achieved. Thus, it is regarded as being a vasodilator. Vasodilation is widening of blood vessels that results from relaxation of smooth muscle cells within the vessels walls. 
	Chandra et al. was only relied upon as an evidence reference to show that vasodilating agents cause an increase in blood flow. This is the function of a vasodilator. The Examiner maintains the position that by administering formononetin to treat myopia, would necessarily also be increasing the volume of the choroidal blood flow based on its known vasodilation effects.
	Applicants argue that Decheng does not teach improving the myopia caused by scleral hypoxia by increasing the volume of blood flow. 
	In response, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The compositions are administered to treat the same condition myopia and the  motivation being for the stated benefits of invigorating blood, removing blood stasis and rescued swelling. Sherman was only relied upon for its teaching as evidence that Ligusticum chuanxiong is also known as Ligusticum Wallichii and Zawink et al. shows that histamine increases choroidal blood flow and is a vasodilator. 
CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615